DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (U.S. Publication No. 2020/0294866 A1; hereinafter Cheng).
	With respect to claim 1, Cheng discloses an integrated circuit (IC) component, comprising: a first region [102] including silicon (See ¶[0044]); a second region [104] including alternating layers of a second material and a third material, wherein the second material includes silicon and germanium [108] (See ¶[0046]), and the third material includes silicon [110]; and a third region [106] including alternating layers of the second material and the third material, wherein the second region is between the first region and the third region, and individual ones of the layers in the second region have thicknesses that are less than thicknesses of individual ones of the layers in the third region (See Figure 2A).
	With respect to claim 2, Cheng discloses the second region includes at least two layers of the second material (See Figure 2A).
	With respect to claim 3, Cheng discloses wherein the second region includes at least three layers of the second material (See Figure 2A).
	With respect to claim 4, Cheng discloses wherein the first region includes crystalline silicon (See ¶[0044]).	With respect to claim 5, Cheng discloses wherein the first region, the second region, and the third region are distributed along an axis that is perpendicular to planes of the layers of second material and third material (see Figure 2A)
	With respect to claim 6, Cheng discloses wherein the third region includes at least three layers of the third material (See ¶[0046])

	With respect to claim 8, Cheng discloses wherein the first region, the second region, and the third region are under a guard ring [302] of the IC component, and the fourth region is not under the guard ring (See Figure 3B).
	With respect to claim 10, Cheng discloses an integrated circuit (IC) component, comprising: a substrate [102]; a first region [104] including alternating layers of a first material [802,804] and a second material [110], wherein individual ones of the layers has a thickness that is less than 3 nanometers (See ¶[0069]); and a second region [106] including alternating layers of the first material and the second material, wherein individual ones of the layers has a thickness that is greater than 3 nanometers, and the first region is between the substrate and the second region (See ¶[0046]).
	With respect to claim 11, Cheng discloses wherein the IC component further includes gate-all- around (GAA) transistors in a third region, and the layers of the second material in the second region are individually laterally aligned with wire channels in at least some of the GAA transistors in the third region (see ¶[0075])
	With respect to claim 12, Cheng discloses wherein the first region and the second region are under a guard ring [302] of the IC component, and the third region is not under the guard ring (See Figure 9B)
	With respect to claim 14, Cheng discloses wherein the first region and the second region are under a guard ring of the IC component (See Figure 9B)

	With respect to claim 17, Cheng discloses wherein the insulating material region includes a first insulating material [308] and a second insulating material [110], wherein the first insulating material has a U-shaped cross-section, and the first insulating material is between the second insulating material and the first source/drain region (See Figure 9B; top U).
	With respect to claim 18, Cheng discloses wherein the IC component is a die (See ¶[0039-0040]).
	With respect to claim 19, Cheng discloses an electronic assembly, comprising: an integrated circuit (IC) component, including: a first region [102] including silicon (See ¶[0044]), a second region [104] including alternating layers of a second material and a third material, wherein the second material includes silicon and germanium (See ¶[0046]), and the third material includes silicon, and a third region [106] including alternating layers of the second material and the third material, wherein the second region is between the first region and the third region, and individual ones of the layers in the second region have thicknesses that are less than thicknesses of individual ones 
	With respect to claim 20, Cheng discloses wherein the support includes a package substrate, an interposer, or a circuit board (See ¶[0039-0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balakrishnan et al. (U.S. Patent No. 9,837,414 B1) discloses a CMOS device
Liu et al. (U.S. Publication No. 2019/0085240 A1) discloses an alternating layer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN HAN/Primary Examiner, Art Unit 2818